UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7958



JEROME JULIUS BROWN, SR.,

                                           Petitioner - Appellant,

          versus


E. KING SMITH, U.S. Postal Inspector; ATTORNEY
GENERAL FOR THE STATE OF MARYLAND,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(1:97-cv-01703-BEL)


Submitted:   July 6, 2007                 Decided:   August 6, 2007


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jerome Julius Brown, Sr. seeks to appeal the district

court’s orders dismissing his complaint as frivolous and denying

his post-judgment motion for copy work at the expense of the United

States. We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

          When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).           This appeal period is

“mandatory and jurisdictional.”     Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

          The district court’s orders were entered on the docket on

May 30, 1997 and November 22, 2004.      The notice of appeal was filed

on November 27, 2006.    Because Brown failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we deny leave to proceed in forma pauperis and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                             DISMISSED

                                 - 2 -